DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 10/28/22, claims 1-19 are currently pending in the application, with claims 9-15, being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 6, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gimenez et al. (US 11,236,242 B2, of record).
Regarding claims 1, 2, 17 and 18, Gimenez teaches articles of three-dimensional structure constructed by various techniques, including selective laser sintering (SLS, rapid prototyping) additive technique (Ab. col. 1, col. 12, line 57-col. 14, line 6) (encompasses three-dimensional printing), and a powder of spherical particles of crosslinkable polyamide (I) therefor (col. 3, lines 22-34), which are formed by reacting a powder of polyamide (II) with a crosslinking agent (III), wherein the crosslinking functions are grafted directly onto said powder of polyamide (reads on polymer build material) (col 4, lines 29-62, col. 10, lines 36-65, col. 11, lines 49-62). The reference further teaches reinforcing fillers, such as solid or hollow glass beads, thermal stabilizers (encompass antioxidants) and a flow agent, such as silicas (read on flow aid) (col. 12, lines 48-56).
Gimenez is silent with regard to a build material composition consisting of/comprising a polymer build material building material having claimed reactivity and glass.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Gimenez teaches powder of crosslinkable polyamide (I) having crosslinking functions grafted directly on the polyamide powder, the crosslinking functions Rt present in an amount of 0.3 to 9 wt.%, relative to the total wt. of crosslinkable polyamide (I) (col. 12, lines 1-17). Given the teaching in Gimenez on a polyamide having disclosed amount of crosslinking functions, and glass as a reinforcing filler, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate compositions consisting of/comprising crosslinkable polyamide (I), i.e. polyamide having reactive groups grafted thereon, and glass reinforcing filler, and reasonably expect the disclosed polyamides to encompass those having a reactivity as in the claimed invention, absent evidence to the contrary. Furthermore, the limitations drawn to the reactivity in claims 1, 2, 17 and 18, respectively, are experimentally measured parameters. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 3, Gimenez teaches a preparation process comprising adding a reinforcing filler such as glass to a powder of crosslinkable polyamide (I) (col. 12, lines 49-56). It would have been within the level of ordinary skill in the art to dry blend glass and powder of crosslinkable polyamide (I).
With regard to claims 5 and 6, Gimenez teaches solid or hollow glass beads as a reinforcing filler (col. 12, lines 48-56). It is the examiner's position that the amount of reinforcing filler in the composition is a result effective variable because changing it will clearly affect the level of reinforcement in the product obtained. See MPEP § 2144.05 (B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one of ordinary skill in the art to formulate a composition consisting of a powder of polyamide (1) and appropriately effective amount of reinforcing filler depending on the desired level of reinforcement, including those within the scope of the present claims so as to produce desired end results.
With regard to claim 8, Gimenez teaches a process comprising depositing a continuous bed of powder comprising polyamide (1) of thickness advantageously in the range of 40 m to 120 m (col. 13, lines 3-25). A skilled artisan would have found it obvious to utilize a composition consisting polyamide (I) and a reinforcing glass beads, i.e. a build material composition, wherein each component has particle size within the range of range of 40 m to 120 m so as to provide for a continuous bed of disclosed thickness, including those having a particle size within the claimed range.

Claims 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gimenez et al. (US 11,236,242 B2), in view of Giller et al. (US 2007/0241482 A1).
The discussion with regard to Gimenez as applied to claims 1 and 17, from paragraphs 4-7 and 10 above, are incorporated herein by reference.
Gimenez, while teaching hollow glass beads as a reinforcing filler, is silent with regard to the specific type of claimed glass or a glass that is modified glass with a functional group as in the claimed invention (claim 7), or glass encapsulated by the build material (claim 4).
Regarding claim 7, Giller teaches three-dimensional objects formed from a particulate material (ab.) by fusion or sintering, wherein the particulate material includes thermoplastic or thermoset particulate materials, such as reactive polyamides [0024, 0170], an inert filler coated with thermoplastic or thermoset materials, and combinations thereof [0164, 0168-0172], wherein the inert fillers are capable of reducing shrinkage and altering physical properties, such as epoxy-silane treated soda lime glass, aminosilane treated soda lime glass etc. aminosilane borosilicate glass etc. [0174- 0179]. Giller further teaches coupling agents, such as 3-glycidoxypropyltrimethoxysilane (reads on epoxy functional  silane), methacryloxypropyltrimethoxysilane (reads on methacrylate functional silane), which may be used to treat the inorganic filler or added to the thermoplastic or thermoset component to obtain better mechanical properties of the finished product [0181]. 
Regarding claim 4, Giller teaches inorganic fillers, such as treated glass, having a thermoplastic or thermoset coating, to provide for reduced distortion of coating at high temperatures, such that the inner inert phase of the particle may undergo less distortion when subjected to the heat required to melt the coating phase, thereby providing extra stability to the thermoplastic or thermoset phase with respect to fluid flow from melting, with the distortion on melting being confined to the thin thermoplastic coating on the surface of the particles [0191-
0198].
Given the teaching in Giller on build materials which may include a combination of thermoplastic or thermoset particles, and inert fillers such as glass, on suitable glass types, glass treatments and coupling agents therefor, it would have obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a composition consisting of/comprising Gimenez’s crosslinkable polyamide (I) and solid or hollow glass beads of soda lime or borosilicate type, or said beads coated a reactive polyamide of Gominez, or said beads treated with any of Giller’s silane coupling agents, so as to provide for a product with better mechanical properties and reduced shrinkage.

Claims 1-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 2018/0009982 A1, of record).
Steele is directed to compounded copolyamide powders (read on polymer build material),
processes for their preparation and their uses in selective laser sintering, high speed sintering
(HSS), powder bed fusion, multi jet fusion, 3-D printing and/or Additive Manufacturing (Ab.),
wherein copolyimide powders may be compounded with reinforcing additives such as glass
microbeads (read on build material composition) (ref. claim 1, [0076]). Steel further teaches
copolymers prepared from nonstoichiometric ratio of amine end group to acid end groups, i.e.
having reactive functional groups, and copolyamides having a relative solution viscosity of 1.4 to
2.0 according to [sic] ISO307 [0060].
Steele is silent with regard to a polyamide having a reactivity as in the claimed invention.
As stated in paragraph 6 above, in the case where the claimed ranges "overlap or lie
inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Steele teaches copolyamide powders having a broad solution viscosity ranging from 1.4
to 2.0, and having amino and/or carboxyl end groups [0060]. A skilled artisan would reasonably
expect the low viscosity end as being representative of low molecular weight polymer chains
having functional groups at the ends, which are capable of conferring reactivity to the polymer
chains. Furthermore, according to the instant specification, exemplified polyamide (Example 1)
has a viscosity that falls within the range prescribed by Steele. The method of viscosity
measurement disclosed in the specification (PGPUB-[0013]) is the same as disclosed in Steele. 
Given the generic teaching in Steele on compounded copolyamide powders suitable for
3D printing, it would have been obvious to one of ordinary skill in the art, as of the effective
filing date of the claimed invention, to prepare compositions consisting of/comprising copolyamide powders having any solution viscosity within the disclosed range, and glass microbeads. A skilled artisan would reasonably expect the copolyamide powders to encompass or overlap in scope with a polyamide having reactivity of claims 1, 2, 17 and 18, absent evidence to the contrary. As stated in paragraph 10 above, the claimed reactivity of polyamide is an experimentally measured parameter, and the Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons.
With regard to claim 3, Steele teaches additive incorporation technology as including dry
blending into copolyamides ([0054, 0087], ref. claim 12).
With regard to claim 4, Steele teaches additive incorporation methods as including dry
blending and encapsulation/coating of particulates for blending into copolyamides [0054]. It
would have been within the level of ordinary skill in the art to encapsulate/coat reinforcing
glass with a copolyimide to facilitate easy dispersion/blending of the components.
With regard to claims 5-7, Steele teaches reinforcing additives, such as amino-silane coated microbeads such as 3000 CP03, including hollow and solid glass beads, in an amount of 1 wt.% to 50 wt.% (ref. claims 1, 13, [0063-0076, 0086-0089]). It is noted that
3000 CP03 is a soda lime glass.
With regard to claim 8, Steele prescribes a D99 compounded particle size of <150 micron
prior to addition of glass, adding the reinforcing additive, such as glass, and subsequently sieving
to adjust the particle size [0135-0144]. It would have been obvious to a skilled artisan to adjust
the particle size of the overall compounded product depending on the desired level of thickness
of the 3D-printed layers, including to a size within the claimed range, absent evidence of
criticality for the claimed range.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over either Gimenez et al. (US 11,236,242 B2), in view of Giller et al. (US 2007/0241482 A1) and JP 3182756 B2 (JP ‘756, machine translation), or Steele et al. (US 2018/0009982 A1) in view of JP 3182756 B2 (‘756, machine translation).
The discussions with regard to Giminez, Giller and Steele as applied to claims 1, 7 and 7 above are incorporated herein by reference. Giller teaches coupling agents, such as 3-glycidoxypropyltrimethoxysilane (i.e. epoxy  silane), methacryloxypropyltrimthoxysilane and aminosilanes [0174- 0179, 0181], and Steele teaches amino-silane coated microbeads, such as 3000 CP03 [0065].
Giminez, Giller and Steele are silent with regard to glass treated with silane ester as in the claimed invention.
JP ‘756 teaches a composition comprising a polymer, such as polyamide, and fillers such as glass powder and glass fiber, and coupling agents therefor, such as - (2-aminoethyl) aminopropyltrimethoxysilane and γ-anilinopropyltrimethoxysilane (i.e. aminosilanes), γ-glycidoxypropyltrimethoxysilane (i.e. epoxysilane) and methyltrimethoxysilane (pages 7-8), i.e. functional equivalence of the silane coupling agents. It is noted that methyltrimethoxysilane  reads on a silane ester. It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize an art recognized coupling agent such as methyltrimethoxysilane in lieu of an aminosilane or an epoxysilane in Giminez’s composition as modified by Giller, or in lieu of an aminosilane in Steele’s composition, based on their art recognized equivalence, absent evidence of unexpected results. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known in the prior art, substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343
(CCPA 1958).
Response to Arguments
In view of the amendment dated 10/28/22, the rejections set forth in the office action dated 5/17/22 are withdrawn. Applicant’s arguments with regard to the Giminez et al. and Steele et al., relied upon in the withdrawn rejections and in the rejections set forth above, have been duly considered.
Applicant’s Arguments:

    PNG
    media_image1.png
    777
    1037
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    637
    1049
    media_image2.png
    Greyscale

Examiner’s Response:
Giminez teaches a crosslinkable polyamide (I) comprising crosslinking functions grafted directly only polyamide, said crosslinkable polyamide (I) differing from the starting polyamide (II) only in the presence of crosslinkable functions, i.e. crosslinkable polyamide (I) has grafted reactive groups capable of crosslinking. The reference further teaches preparing crosslinkable polyamide (I) by a process as disclosed in steps (a) through (e), that said crosslinkable polyamide (I) is suitable for forming intermediate articles using selective laser sintering, and that a reinforcing filler, such as glass beads may be added subsequent to step (e) (col. 3, line 23-col. 5, line-67, col. 12, lines 1-3). Thus, that the crosslinking agent is not present as an additional component in the build material, but is grafted on the polyamide providing for reactive groups thereon. Examiner maintains that Giminez renders obvious a composition consisting of a polyamide (I) and glass, wherein the polyamide (I) has crosslinkable groups grafted on the polyamide that would render reactivity to the polyamide.
Applicant’s Arguments:

    PNG
    media_image3.png
    824
    1052
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    634
    1036
    media_image4.png
    Greyscale

Examiner’s Response:
	Claim 1 recites a Markush listing with polyamide as a species of the polymer build material. The specification does not define the term “polyamide”, and a skilled artisan would interpret the term to mean a polymer having plurality of amide linkages, encompassing homopolyamides as well as copolyamides, because both types of polyamides have a plurality of amide linkages. The submitted Exhibit 1 teaches that copolymerization involving a combination of monomers generally provides for diverse properties, and that monomers that are unlikely to homopolymerize may be more inclined to copolymerize, i.e. Exhibit 1 appears to distinguish copolymers on the basis of their properties. However, Exhibit 1 does not shed light on what the term “polyamide” as recited in claim 1 encompasses. Applicant’s attention is directed to the following evidence references:
(1) https://en.wikipedia.org/wiki/Polyamide - “All polyamides are made by the formation of an amide function to link two molecules of monomer together. The monomers can be amides themselves (usually in the form of a cyclic lactam such as caprolactam), α,ω-amino acids or a stoichiometric mixture of a diamine and a diacid. Both these kinds of precursors give a homopolymer. Polyamides are easily copolymerized, and thus many mixtures of monomers are possible which can in turn lead to many copolymers.
(2) Nakajima et al. (US 5376712 A) - The polyamide used in the invention can generally be any conventional or known polyamide, including homopolymer resins, copolymer resins, aliphatic polyamides, aromatic polyamides and partially aromatic polyamides, as well as various combinations or blends thereof.
(3) Rajagopalan et al. (US 6486250 B1) - Typical polyamide polymers include but are not limited to homopolymers, such as polyamide 6, polyamide 11, polyamide 12, polyamide 4,6, polyamide 6,6, polyamide 6,9, polyamide 6,10, polyamide 6,12 and mixtures thereof, and copolymers, such as polyamide 6/6,6, polyamide 6,6/6,10, polyamide 6/6,T, polyamide 6/6,6/6,10 and mixtures thereof. The preferred homopolyamides include polyamide 11 and polyamide 12.
(4) Sims et al. (US 20080255280 A1) - The term "polyamide" is used herein generally, and includes those that are homopolymers, copolymers, and terpolymers, and may be prepared by reacting a carboxylic acid functionalized monomer (e.g., a dicarboxylic acid compound) with an amine functionalized monomer (e.g., a diamine compound), or by any other known method, such as through lactams, using amino acids, or acid chlorides reacted with diamines, to form a polymer comprising predominantly amide linkages between the monomer residues.
The cited evidence references all suggest that the term “polyamide”, such as that recited in claim 1, encompasses homopolyamides, as well copolyamides i.e. the term refers to polymers having multiple amide linkages. Accordingly, Examiner maintains that the “polyamide” of claim 1 encompasses a copolyimide, as taught in Steele et al.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762